DETAILED ACTION
The present application, filed on 07/10/2019, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/10/2019.
Claims 1-10 are pending and have been considered below.

Priority
The application claims foreign priority to IT102018000007980, filed on 08/08/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over (JP H04113278) in view of Pulina (WO 2019/111200) and McClellan (US Patent No. 5,078,370).
Regarding claim 1, (JP H04113278) teaches {Figures 3-6} a lightweight suspension upright or knuckle for a vehicle, comprising: a bearing connection interface for receiving a wheel bearing, the bearing connection interface {7} including a first sleeve element {2}; wherein 
i)- the bearing connection interface also comprises a second sleeve element {3} arranged radially outside the first sleeve element and comprising an annular body having a radially outer lateral surface and a radially inner lateral surface, the radially inner lateral surface being mechanically coupled to the first sleeve element {Figures 3 + 5};  
ii)- the lightweight suspension upright or knuckle further comprising a first {inside shell element in Figures 4 and 6} and a second {outside shell element in Figures 4 and 6} shell element, both generally cup-shaped;
iii)- the first shell element being provided integrally with the bearing connection interface and the second shell element being fitted upon the first shell element, radially outside thereof and radially and peripherally mating therewith;
v)- the radially outer lateral surface of the annular body {3} being mechanically and chemically coupled with the first and second shell elements via welding.
However (JP H041113278) does not teach the second sleeve element is made of a composite material including reinforcing fibers dispersed in a polymer matrix, the radially inner lateral surface being mechanically coupled to the first sleeve element;  or that the shell elements are both made of high-performance fiber reinforced composite material; or the knuckle further 
Pulina teaches {Abstract} a wheel carrying member comprising a body made of a composite material with a fiber reinforced thermoplastic matrix, as well as multiple shell elements {28, 28’, 28’’, 28’’’} formed by a laminate with a thermoplastic matrix.
McClellan teaches {Figure 1} a suspension apparatus further comprising a core {55} filling an empty space delimited there between by the first and second shell element {40 + 54}, the core comprising an annular body.
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the knuckle taught by (JP H04113278) to include a core filling the empty space as described in McClellan in order to reduce vibrations in the suspension system. Moreover, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have casting fabricated the annular body from a composite material (including reinforcing fibers dispersed in a polymer matrix), as well as fabricating the shell elements from a high performance fiber reinforced composite material as taught by Pulina in order to reduce the weight of the knuckle while maintaining high performance. 
	Regarding claim 9, (JP H04113278) in view of McClellan and Pulina teaches all the aspects of claim 1. However, (JP H04113278) does not explicitly teach the first and the second shell elements are both made of plies of continuous fibers embedded in a polymer matrix and stacked onto one another, wherein the fibers of each plie are mono-directionally oriented; the plies having been compression molded to one another to obtain the first and second shell elements.  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the lightweight suspension upright or knuckle taught by (JP H05113278) to manufacture the shell elements using a composite material with mono-directionally oriented fibers in order to reduce the weight of the knuckle while still providing high performance. 

Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grabarz (US 2009/0302514) teaches a cooperative mounting arrangement comprising radial stiffeners. Kim (US 2019/0315173) teaches a hybrid suspension arm for a vehicle with interconnecting shell/wall portions. Pankl (EP 1070604) teaches a composite support for a wheel with radial stiffeners. Falossi (US 2020/0307332) teaches an integrated bearing element and suspension upright module, and method of production thereof. Dronen (US 5454585) teaches a strut assembly with bearing axis alignment. (KR 102187630) teaches a suspension apparatus for . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947.  The examiner can normally be reached on Mon - Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616